Name: COMMISSION REGULATION (EC) No 233/96 of 7 February 1996 amending Regulation (EC) No 1872/95 and increasing to 235 000 tonnes the amount of rye held by the Danish intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: plant product;  marketing;  trade policy;  European construction;  Europe
 Date Published: nan

 No L 30/36 EN Official Journal of the European Communities 8 . 2. 96 COMMISSION REGULATION (EC) No 233/96 of 7 February 1996 amending Regulation (EC) No 1872/95 and increasing to 235 000 tonnes the amount of rye held by the Danish intervention agency for which a standing invitation to tender for resale on the internal market has been opened for sale on the internal market of the Community should be increased to 235 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 1 872/95 (i), as last amended by Regulation (EC) No 2927/95 (*), opened a standing invitation to tender for the resale on the internal market of 200 000 tonnes of rye held by the Danish inter ­ vention agency ; Whereas in the present situation on the market the quan ­ tity of rye held by the Danish intervention agency put up HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 1872/95 '200 000 tonnes' is replaced by '235 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. b) OJ No L 21 , 26. 1 . 1994, p. 1 . Is) OJ No L 179, 29. 7. 1995, p. 50 . h) OJ No L 307, 20. 12. 1995, p. 4.